EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amend claim 7 to depend from claim --1-- instead of claim “3”.
Amend claim 20 to depend from claim --14-- instead of claim “16”.

Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 4, 6-9, 14, 15, 17, 19 & 20-26 are allowed.

An examiner’s amendment has been submitted with this notice of allowability.  In the amendment received 25 APR 22, Applicant canceled dependent claims 3 & 16.  Dependent claims 7 & 20 depended from these canceled claims but were not amended to depend from the base claims which incorporated the language from the canceled dependent claims.  The examiner’s amendment is submitted to rectify this issue so that the claims are no longer dependent on a canceled claim.  It is believed that Applicant intended to make these claims dependent on the independent claims but inadvertently forgot to make the amendment.  In order to speed up prosecution of the case, the examiner made the amendment for Applicant.  In the event that the examiner was incorrect in the assessment that Applicant intended for claims 7 & 20 to depend from claims 1 & 14 respectively.  An after final amendment to correct the issue will be entered if submitted before payment of the issue fee.

Applicant has amended independent claims 1 & 14 to overcome the previous rejection.  Applicant has added the language of canceled dependent claims 3 & 5  to independent claim 1 and added the language of canceled dependent claims 16 & 18 to independent claim 14 which were indicated as being allowable in the previous office action if rewritten in independent form including all the language of any base claims.  Applicant has added new independent claim 21 and dependent claims 22-26.  Claim 21 is a combination of previously presented claims 1, 3, 4 & 9 which was indicated as containing allowable subject manner if written in independent form in the previous action.  As a result of Applicant’s amendment, all independent claims now contain claim language which was previously indicated as being allowable and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a device comprising all the features as recited in the claims and in combination with a filtering sub-module: a current source coupled between 4 power source and 4 first node in the fast detection sub-module, the first node coupled to a terminal of the power device through a diode: and a first switch, coupled between the first node and the filtering sub-module, and configured to cut off the filtering sub-module from the power source when the input signal is inactive and within the first period of time..

Claims 2, 4 & 6-9 are allowable as they depend from claim 1, which is also allowable.

Claim 14 is allowable because the prior art of record does not teach or fairly suggest an integrated circuit comprising all the features as recited in the claims and in combination with a filtering sub-circuitry: a current source coupled between a power source and a first node in the fast detection sub-circuitry, the first node coupled to a terminal of the power device through a diode: and a first switch, coupled between the first node and the filtering sub-circuitry, and configured to cut off the filtering sub-circuitry from the power source when the input signal is inactive and within the first period of time.

Claims 15, 17, 19 & 20 are allowable as they depend from claim 14, which is also allowable.

Claim 21 is allowable because the prior art of record does not teach or fairly suggest a device comprising all the features as recited in the claims and in combination with a first comparator having a first input terminal coupled to the first node and a second input terminal configured to receive a reference signal; and a control unit configured to cause the first comparator of the fast detection sub-module to work only within the first period of time.

Claims 22-26 are allowable as they depend from claim 21, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839